18-1674
     Barrios Roblero v. Barr
                                                                                BIA
                                                                           Ruehle, IJ
                                                                        A205 152 943
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of March, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            PETER W. HALL,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   JESUS MANUEL BARRIOS ROBLERO,
14            Petitioner,
15
16                      v.                                    18-1674
17                                                            NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Samuel N. Iroegbu, Albany, NY.
24
25   FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney
26                                        General; Jessica E. Burns, Senior
27                                        Litigation Counsel; Don G.
28                                        Scroggin, Trial Attorney, Office
1                                 of Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, DC.

4         UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8         Petitioner Jesus Manuel Barrios Roblero, a native and

9    citizen of Mexico, seeks review of a May 8, 2018, decision of

10   the BIA affirming a July 10, 2017, decision of an Immigration

11   Judge (“IJ”) denying his application for asylum, withholding

12   of removal, and relief under the Convention Against Torture

13   (“CAT”).     In re Barrios Roblero, No. A 205 152 943 (B.I.A.

14   May 8, 2018), aff’g No. A 205 152 943 (Immig. Ct. Buffalo July

15   10, 2017).      We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17        We have considered the IJ’s decision as supplemented and

18   modified by the BIA.    See Yan Chen v. Gonzales, 417 F.3d 268,

19   271 (2d Cir. 2005).     The applicable standards of review are

20   well established.      See 8 U.S.C. § 1252(b)(4)(B); Paloka v.

21   Holder, 762 F.3d 191, 195 (2d Cir. 2014) (“Courts review de

22   novo the legal determination of whether a group constitutes

23   a   ‘particular   social   group’   under   the   [Immigration   and

                                     2
1    Nationality Act].”); Yanqin Weng v. Holder, 562 F.3d 510,

2    513, 516 (2d Cir. 2009) (reviewing denial of CAT protection

3    under the substantial evidence standard).

4    Asylum and Withholding of Removal

5        To establish eligibility for asylum or withholding of

6    removal based on membership in a particular social group,

7    Barrios Roblero had to “establish both that the group itself

8    was cognizable, . . . and that the alleged persecutors

9    targeted [him] on account of h[is] membership in that group.”

10   Paloka, 762 F.3d at 195 (internal quotation marks and citation

11   omitted).     To    be        cognizable,   a   social    group    must    be

12   “(1) composed      of    members    who     share   a   common    immutable

13   characteristic,         (2)     defined     with      particularity,      and

14   (3) socially distinct within the society in question.”                    Id.

15   (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A.

16   2014)).     “‘Particularity’ refers to whether the group is

17   ‘sufficiently distinct’ that it would constitute ‘a discrete

18   class of persons.’”           Matter of W-G-R-, 26 I. & N. 208, 210

19   (B.I.A. 2014) (quoting Matter of S-E-G-, 24 I. & N. Dec. 579,

20   584 (B.I.A. 2008)).            Social distinction requires that the

21   shared    traits    that       characterize     the     social    group   be

22   sufficient for the group to “be perceived as a group by

                                           3
1    society.”     Id. at 216; see also Matter of M-E-V-G-, 26 I. &

2    N. Dec. at 240; Paloka, 762 F.3d at 196 (“[W]hat matters is

3    whether society as a whole views the group as socially

4    distinct,    not    the    persecutor’s      perception.”).            Once   the

5    applicant has established a cognizable social group, he must

6    demonstrate a nexus between his membership in that group and

7    the persecution he suffered.              Paloka, 762 F.3d at 196-97.

8        The     agency      reasonably     found    that      Barrios      Roblero’s

9    proposed    social        group,    “young     men       who     are     escaping

10   recruitment     of        the   drug       cartel    in        Mexico”     lacked

11   particularity       and    social    distinction.          He    presented    no

12   evidence that Mexican society regards “young men who are

13   escaping recruitment of the drug cartel” as a distinct social

14   group, or that the proposed group is identified or treated

15   differently by society.         Cf. Ucelo-Gomez v. Mukasey, 509 F.3d
16   70, 73–74 (2d Cir. 2007) (deferring to BIA’s conclusion that

17   “affluent Guatemalans” are not sufficiently particular or

18   socially distinct, in part because it is impractical to

19   distinguish petitioners who are targeted because of their

20   group membership from those who are targeted for criminal

21   motives).     The only unifying characteristic of the group,

22   which   could      be   composed     of    males    of    various      ages   and

                                            4
1    backgrounds, is the attempted recruitment.          See Ucelo-Gomez,

2 509 F.3d at 73 (“[A]lthough the existence of persecution is

3    a    relevant   factor,   a   social   group   cannot       be   defined

4    exclusively by the fact that its members have been subjected

5    to harm.” (internal quotations marks and emphasis omitted));

6    see also Paloka, 762 F.3d at 196 (“[A] persecutor’s perception

7    alone is not enough to establish a cognizable social group.”).

8           Because Barrios Roblero failed to establish a cognizable

9    social group, the agency did not err in denying asylum and

10   withholding of removal.       See 8 U.S.C. §§ 1158(b)(1)(B)(i),

11   1231(b)(3)(A).

12   Convention Against Torture

13         To receive protection under the CAT, an applicant must

14   “establish that it is more likely than not that he . . . would

15   be tortured if removed to the proposed country of removal.”

16   8 C.F.R. § 1208.16(c)(2).      “Torture is defined as any act by

17   which severe pain or suffering, whether physical or mental,

18   is   intentionally   inflicted    on   a   person   .   .    .   at   the

19   instigation of or with the consent or acquiescence of a public

20   official or other person acting in an official capacity.”              8

21   C.F.R. § 1208.18(a)(1).        “[T]orture requires . . . that

22   government officials know of or remain willfully blind to an

                                      5
1    act   and   thereafter   breach    their   legal   responsibility   to

2    prevent it.”    Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir.

3    2004).

4          The    agency   reasonably       concluded   that   there     was

5    insufficient evidence to establish that Barrios Roblero would

6    more likely than not be tortured.            His evidence described

7    general conditions in Mexico.           Without more, such evidence

8    is insufficient to demonstrate that Barrios Roblero will more

9    likely than not be targeted and tortured by the cartel and

10   that if he were targeted that Mexican officials would consent

11   or acquiesce to his torture.           See Mu-Xing Wang v. Ashcroft,

12   320 F.3d 130, 144 (2d Cir. 2003) (requiring showing that

13   someone in applicant’s “particular alleged circumstances”

14   would be tortured); Mu Xiang Lin v. U.S. Dep’t of Justice,

15   432 F.3d 156, 160 (2d Cir. 2005) (requiring “particularized

16   evidence” beyond general country conditions to support a CAT

17   claim).

18         For the foregoing reasons, the petition for review is

19   DENIED.     All pending motions and applications are DENIED and

20   stays VACATED.

21                                     FOR THE COURT:
22                                     Catherine O’Hagan Wolfe,
23                                     Clerk of Court

                                        6